The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-28-2021 has been entered.
The amendment filed on 6-28-2021 is acknowledged. Claims 1 and 39 have been amended.

Election/Restrictions
Claims 1, 7, 9, 11-12, 15, 17, 19, 22-23, 25 and 34-46 are pending. Claims 1, 12 and 46 are allowable. The restriction requirement among Groups III-VI, as set forth in the Office action mailed on 6-17-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6-17-2020 is partially withdrawn. Claims 7, 9, 19, 22-23, 25 and 40-45, directed to compositions comprising polypeptides comprising SEQ ID NO:51 and/or SEQ ID NO:52 and additional polypeptides; and methods of using said compositions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11, 15, 17 and 34-38, directed to differing polypeptides, nucleic acids, antibodies and methods of producing antibodies remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 7, 9, 12, 19, 22-23, 25 and 39-46 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 6-28-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections Withdrawn
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “wherein the tick polypeptide TC12142 comprises, consists of, or consists essentially of, the amino acid sequence set forth in SEQ ID NO:7.” is withdrawn in light of the amendment thereto.
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lacking proper antecedent basis for the limitation "the tick polypeptide TC12142" in lines 1-2 is withdrawn in light of the amendment thereto.

New Grounds of Rejection
35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The rejected claims encompass the use of polypeptides comprising or consisting of SEQ ID NO:51 and/or SEQ ID NO:52 to: elicit an immune response to an unnamed tick antigen (claims 19 and 25); treat, prevent or reduce the severity of a tick infestation (claim 22); and reducing the risk of transmission of a tick infestation (claim 23).

The specification discloses the SEQ ID NO:7 which corresponds to the Rhipicephalus microplus TC12142 polypeptide. SEQ ID NO:7 meets the written description requirement to the degree it is capable of eliciting an immune response to a tick antigen (i.e. TC12142). However, the instant claims encompass any polypeptide that contains the amino acid sequence of SEQ ID NO:51 and/or SEQ ID NO:52. None of these peptides/polypeptides satisfy the written description requirement. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of polypeptides that elicit the claimed recited immune response (as set forth supra), Applicant must adequately describe the antigenic determinants (immunoepitopes) that elicit a given immune response directed against a given antigen/tick, not just those determinants that would elicit an immune response to the polypeptide itself. A given polypeptide can be immunogenic but not induce a directed immune response. Moreover, the ability of a given “antigen” to induce a therapeutic response in a subject is based on nature of the “antigen” itself and is predicated on the three-dimensional immunoepitopes it presents to the immune system. In the instant case the “antigen” being present to the immune system is the polypeptide comprising the sequence of SEQ ID NO:51 and/or SEQ ID NO:52. Consequently, the “antigenicity” of the claimed polypeptide is directly affected by the other amino acids present in a given polypeptide. As evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit a specific immune response to a given pathogen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus polypeptides. Applicant is reminded that the claims immune responses against any and all tick antigens while claims 22 and 23 encompass therapeutics/vaccines against any and all tick species. Consequently, the polypeptide comprising SEQ ID NO:51 and/or SEQ ID NO:53 would have to be effective against all of said tick antigens/species (i.e. be cross-reactive).
The specification discloses the use of the pools tick polypeptides and KLH conjugates to determine the immunogenicity of said antigens (see Examples 4 and 5) but is silent with regard to peptides consisting of either SEQ ID NO:51 or 52 or any polypeptide comprising of comprising SEQ ID NO:51 and/or SEQ ID NO:53 having efficacy as a therapeutic or vaccine. Moreover, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure of the immunoepitope and its recited function, so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides. Moreover, the specification fails to disclose which amino acid residues of the encoded polypeptides are essential to the function of the immunoepitope or which amino acids might be replaced or deleted so that the resultant immunoepitope retains the activity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of immunoepitopes to which the claims are based; the specification fails to adequately describe at least a substantial number of members of the claimed genus of polypeptides capable of stimulating the claimed immune response.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Additionally, claim 22 is drawn to polypeptides that induce a protective immune response (i.e. vaccines). To be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system. The specification, as filed, does not set forth that the claimed use of any of the claimed polypeptides provide any sort of protective immunity against any tick species.  Applicant refers to methods of inducing protective immunity in a prophetic sense, but fails to demonstrate said immunity in any animal system. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of immunoepitopes (antigenic determinants) is not deemed representative of the genus of immunogenic/vaccine compositions to which the claims refer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 recites the limitation "the polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

Claims 19, 22-23, 25 and 39 are rejected
Claims 1, 7, 9. 12 and 40-46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 26, 2022